
	
		I
		111th CONGRESS
		1st Session
		H. R. 3753
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Grijalva (for
			 himself, Mr. Honda,
			 Mr. McGovern,
			 Mr. Hinojosa, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To establish dual language education programs in
		  low-income communities.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Resources to Improve Dual
			 Language Education Act of 2009 or the PRIDE Act.
		2.FindingsThe Congress finds the following:
			(1)Dual language
			 programs have been found to provide the greatest academic gains for
			 limited-English-proficient students.
			(2)Few children from
			 low-income communities, particularly African-American children, have had access
			 to a well-developed and well-implemented dual language program.
			(3)Children in dual
			 language programs experience substantial gains in language, literacy, and
			 mathematics.
			3.Dual language
			 flagship grants
			(a)PurposesThe
			 purposes of this section are as follows:
				(1)To provide incentives for school districts
			 to develop innovative strategies for working with low-income and
			 limited-English-proficient students.
				(2)To improve the school readiness of
			 low-income and limited-English-proficient children and to ensure they enter
			 school ready to succeed.
				(3)To provide consistent support for learning
			 through high-quality dual language programs from preschool through the fifth
			 grade.
				(4)To authorize the
			 Secretary to carry out a demonstration project to enhance the biliteracy,
			 bilingualism, and multicultural skills for children in impoverished
			 communities, including limited-English-proficient and minority children,
			 through the use and longitudinal evaluation of dual language programs beginning
			 in preschool through the fifth grade.
				(b)Program
			 authorized
				(1)In
			 generalFrom funds made available under subsection (i), and after
			 reserving funds under subsection (c), the Secretary is authorized to award not
			 more than five grants to fund partnerships of local education agencies, early
			 childhood education programs including State-funded preschool programs and Head
			 Start programs, and technical assistance providers to demonstrate effective
			 strategies in ensuring the academic success of low-income minority students
			 through the implementation and evaluation of a high-quality dual language
			 program that—
					(A)serves cohorts of
			 economically disadvantaged minority and limited-English-proficient students
			 from preschool through fifth grade;
					(B)establishes an
			 infrastructure that supports a rigorous assessment system, including dedicated
			 staff time and professional development in assessment, a data collection plan,
			 and the collection of multiple measures of academic progress, bilingualism,
			 biliteracy, and multiculturalism;
					(C)implements and
			 aligns a curriculum that promotes the development of bilingual, biliterate, and
			 multicultural competencies for all students through at least grade five;
					(D)utilizes and
			 aligns student-centered instructional methods that enhance the development of
			 bilingualism, biliteracy, and academic achievement;
					(E)aligns
			 professional development and training for early childhood education instructors
			 and elementary school teachers and staff, with an emphasis on dual language
			 instruction, second language acquisition, and content knowledge;
					(F)recruits, trains,
			 and continuously develops staff to implement high-quality, dual language
			 programs; and
					(G)establishes a
			 responsive infrastructure for positive, active, and ongoing relationships with
			 students’ families and the community that responds to and is reflective of the
			 needs of the community and goals of the program.
					(c)ReservationThe
			 Secretary shall reserve not more than 5 percent of the amount appropriated
			 under subsection (i) to carry out this Act, including the technical assistance
			 and evaluation described is subsection (g) and dissemination of best practices
			 described in subsection (h).
			(d)DurationEach
			 grant under this section shall be awarded for a period of not more than five
			 years.
			(e)Applications for
			 grants
				(1)In
			 generalEach eligible entity desiring a grant under this section
			 shall submit an application to the Secretary at such time and in such manner as
			 the Secretary may require.
				(2)Required
			 documentationEach application submitted by a partnership under
			 this section for a proposed program shall include documentation that—
					(A)the partnership
			 has partnered with an entity that has proven expertise in the implementation of
			 high-quality dual language programs to provide on-going technical assistance
			 and assist with the evaluation of the program;
					(B)the partnership
			 has the qualified personnel to develop, administer, evaluate, and implement the
			 program; and
					(C)the partnership is
			 serving economically disadvantaged minority and limited-English-proficient
			 students.
					(3)Other
			 application contentsEach application submitted by an entity
			 under this section for a proposed program shall include—
					(A)data showing that
			 the program is serving economically disadvantaged and
			 limited-English-proficient students;
					(B)a description of
			 how the program will align the language of assessment with the language of
			 instruction;
					(C)a description of
			 how the program will be evaluated to assess the goals of the program;
					(D)a description of
			 how the evaluation will be used to inform broader efforts to improve
			 instruction for limited-English-proficient students, including for
			 preschool-aged children;
					(E)a description of
			 activities that will be pursued by the program including a description
			 of—
						(i)how
			 the activities will further the school readiness and academic progress of
			 children served by this program and support dual language development through
			 grade five;
						(ii)methods of
			 designing culturally and linguistically appropriate dual language curriculum;
			 and
						(iii)methods of
			 teacher training and parent outreach that will be used or developed through the
			 programs;
						(F)an assurance that
			 the program will annually provide to the Secretary such information as may be
			 required by subsection (f); and
					(G)any other
			 information that the secretary may require.
					(f)Selection of
			 grantees
				(1)CriteriaThe
			 Secretary through a peer review process shall select partnerships to receive
			 grants under this section based on—
					(A)the articulation
			 of preschool through fifth-grade instructional practices, curriculum, and
			 assessments strategies;
					(B)the extent to
			 which school leadership has been involved and has demonstrated a commitment to
			 a high-quality dual language programs; and
					(C)the quality of the
			 programs and proposed in the applications submitted under subsection
			 (b).
					(g)Technical
			 assistance and evaluationFrom funds reserved under subsection
			 (i) for a fiscal year, the Secretary shall reserve $250,000 to contract with an
			 entity with a proven track record in dual language programs for the purpose
			 of—
				(1)providing
			 technical assistance to local education agencies receiving grants under this
			 Act in order to strengthen programs conducted by grantees pursuant to this Act;
			 and
				(2)conducting an
			 evaluation of programs funded under this act, which shall—
					(A)be used by the
			 Secretary to determine effectiveness of programs funded through this Act and
			 improve services to participating children; and
					(B)include—
						(i)a
			 comprehensive evaluation of the impact of the programs on students, including
			 an assessment of literacy skills and language development in both English and
			 the minority language;
						(ii)a
			 comprehensive evaluation of the effectiveness of instructional practices used
			 in the programs; and
						(iii)a
			 comprehensive evaluation of professional development strategies.
						(h)Dissemination of
			 best practicesThe Secretary shall disseminate information on
			 model programs, materials, and other information developed under this section
			 that the Secretary determines to be appropriate for use by early childhood
			 education providers to improve the school readiness of
			 limited-English-proficient students.
			(i)Authorization of
			 appropriationsFor the purposes of carrying out this section,
			 there are authorized to be appropriated $15,000,000 for fiscal year 2009 and
			 such sums as may be necessary for each of the 4 succeeding fiscal years.
			(j)DefinitionsIn
			 this section:
				(1)Dual language
			 programThe term dual language program means an instructional
			 strategy in which students are taught literacy and content in two languages and
			 use the partner language for at least half of the instructional day and foster
			 bilingualism, biliteracy, enhanced awareness of linguistic and cultural
			 diversity, and high levels of academic achievement through instruction in two
			 languages.
				(2)State-funded
			 preschool programThe term State-funded preschool
			 program means a program that—
					(A)serves children
			 who are ages 3 through 5;
					(B)has a primary
			 focus of supporting early childhood education, including supporting children’s
			 cognitive, social, emotional, and physical development and approaches to
			 learning;
					(C)helps prepare
			 children for a successful transition to kindergarten;
					(D)is either a
			 school- or community-based program; and
					(E)is funded either
			 in whole or in part by a State through a State agency with authority to
			 promulgate regulations and monitor participating programs.
					(3)With limited
			 english proficiencyThe term with limited English
			 proficiency, when used with respect to a child, means a child—
					(A)(i)who was not born in the
			 United States or whose native language is a language other than English;
						(ii)(I)who is a Native American
			 (as defined in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801)), an Alaska Native, or a native resident of an outlying
			 area (as defined in such section 9101); and
							(II)who comes from an environment
			 where a language other than English has had a significant impact on the child’s
			 level of English language proficiency; or
							(iii)who is migratory, whose native
			 language is a language other than English, and who comes from an environment
			 where a language other than English is dominant; and
						(B)whose difficulties
			 in speaking or understanding the English language may be sufficient to deny the
			 child—
						(i)the
			 ability to successfully achieve in a classroom in which the language of
			 instruction is English; or
						(ii)the
			 opportunity to participate fully in society.
						
